In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00113-CV




     IN THE INTEREST OF J.C.D., A MINOR CHILD




          On Appeal from the 5th District Court
                 Cass County, Texas
              Trial Court No. 03-CS-657




       Before Morriss, C.J., Carter and Moseley, JJ.
                                        ORDER

       This is an appeal from an “Order Concerning Community Supervision,” which appears

at its essence to have revoked John Dupree’s community supervision and ordered him

imprisoned until he “purge[s] himself of this revocation” by paying specified sums, to be

distributed by the Cass County Sheriff’s Department toward child support arrears.

       No court reporter sat, and it appears that the trial judge acted as his own court recorder.

He has informed the parties that the record is destroyed and cannot be provided.              On

February 6, this Court issued an order directing counsel to confer and determine whether they

could provide an agreed statement of the case. We have now been informed by counsel that

they can do so.

       Accordingly, we now direct counsel to, as provided by Rules 34.2 and 34.3 of the Texas

Rules of Appellate Procedure, create an agreed record. See TEX. R. APP. P. 34.2, 34.3. The

agreed statement should be filed with the trial court clerk within thirty days of the date of this

order, on or before March 21, 2014. Within ten days of the date of its filing, the trial court

clerk shall prepare and file a supplemental clerk’s record containing that agreed statement with

this Court.

      IT IS SO ORDERED.



                                            BY THE COURT

Date: February 19, 2014




                                                2